     Case: 4:19-cr-00697-SRC-SPM Doc. #: 3 Filed: 08/22/19 Page: 1 of 1 PageID #: 7


                                   UNITED STATES DISTRICT COURT.                         ~~!LfefD)
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION                             AUG 2· 2 2019
                                                                                     U.S. DIST~ICT COURT
     UNITED STATES OF AMERICA,                         )                           EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                                                       )
               Plaintiff, ·                            )
                                                       )
     v.                                                )   No.•
                                                       )           4:19CR00697 SRC/SPM
     EARL WATKINS,                                     )
                                                       )
              Defendant,                               )



                                                   ORDER

             It appearing to the Court that the following defendant, to wit,

                                             EARL WATKINS,

     has been indicted by the grand jury~ and that the defendant has not yet been taken into custody, nor

     has the defendant yet given bail for the defendant's final appearance to answer said indictment, it

    , is by the Court ordered that said indictment shall be sealed and suppressed by the Clerk of the

     Court until said defendant is in custody or has given bail for the defendant's final appearance.




     Dated   this~ of August, 2019.



\
